Case 1:17-cv-03936-TWP-MPB Document 123 Filed 12/05/18 Page 1 of 2 PageID #: 1628



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

                                                  )
  COMMON CAUSE INDIANA,                           )
                                                  )
                 Plaintiff,                       )
                                                  )
                 v.                               )       No. 1:17-CV-03936-TWP-MPB
                                                  )
  CONNIE LAWSON, in her official capacity         )
  as Secretary of State of Indiana, J.            )
  BRADLEY KING, in his official capacity as       )
  Co-Director of the Indiana Election Division,   )
  and ANGELA M. NUSSMEYER, in her                 )
  official capacity as Co-Director of the         )
  Indiana Election Division,                      )
                                                  )
                 Defendants.                      )




                       MOTION TO APPEAR PRO HAC VICE
            FILED ON BEHALF OF ATTORNEY ADRIEL I. CEPEDA DERIEUX

          Jan P. Mensz of The American Civil Liberties Union of Indiana, pursuant to S. D. Ind.

  Local Rule 83-6(a), hereby moves this court for an Order granting Adriel I. Cepeda Derieux of

  The American Civil Liberties Union Foundation, Inc., leave to appear pro hac vice for the

  purpose of appearing as counsel on behalf of Plaintiff in the above-styled cause only. In support

  of this motion, the undersigned states:

          1. The Certification of Adriel I. Cepeda Derieux, as required by S.D. Ind. Local Rule 83-

  6(b), is attached hereto as Exhibit A.

          2. Electronic payment in the amount of One Hundred Dollars ($100.00) has been

  submitted via pay.gov contemporaneously with the filing of this motion.

          WHEREFORE, the undersigned counsel respectfully requests that this Court enter an

  Order granting Adriel I. Cepeda Derieux leave to appear pro hac vice for purposes of this cause

  only.


                                                      1
Case 1:17-cv-03936-TWP-MPB Document 123 Filed 12/05/18 Page 2 of 2 PageID #: 1629



        Dated: December 5, 2018


                                     Respectfully submitted,

                                     Jan P. Mensz
                                     American Civil Liberties Union of Indiana
                                     1031 E. Washington St.
                                     Indianapolis, IN 46202
                                     (317) 635-4059 (phone)
                                     (317) 635-4105 (fax)
                                     jmensz@aclu-in.org




                                        2
